Exhibit 10.10

 

TRANSFER AGENT INSTRUCTIONS

 

SUPERGEN, INC.

 

June    , 2003

 

 

Mellon Investor Services LLC
235 Montgomery Street
23rd Floor
San Francisco, California  94104
Attention:  Sharon Magidson

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
date hereof (the “Agreement”), by and among SuperGen, Inc., a Delaware
corporation (the “Company”), and the investors named on the Schedule of Buyers
attached thereto (collectively, the “Holders”), pursuant to which the Company is
issuing to the Holders senior convertible notes (the “Notes”), which are
convertible into shares of common stock of the Company, par value $.001 per
share (the “Common Stock”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon conversion of the Notes (the “Conversion Shares”) to
or upon the order of a Holder from time to time upon delivery to you of a
properly completed and duly executed Conversion Notice, in the form attached
hereto as Exhibit I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company (or its outside legal counsel) that either
(i) a registration statement covering resales of the Conversion Shares has been
declared effective by the Securities and Exchange Commission (the “SEC”) under
the Securities Act of 1933, as amended (the “1933 Act”), or (ii) that sales of
the Conversion Shares may be made in conformity with Rule 144 under the 1933 Act
and (b) if applicable, a copy of such registration statement, then within two
(2) business days of your receipt of the Conversion Notice (provided that any
receipt after 1:00 p.m. pacific time will be considered received on the
following business day), you shall issue the certificates representing the
Conversion Shares, and such certificates shall not bear any legend restricting
transfer of the Conversion Shares thereby and should not be subject to any
stop-transfer restriction; provided, further, however, that if such Conversion
Shares are not registered for resale under the 1933 Act or able to be sold under
Rule 144, then, the certificates for such Conversion Shares shall bear the
following legend:

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares has been declared effective
by the SEC under the 1933 Act is attached hereto as Exhibit II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

2

--------------------------------------------------------------------------------


 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact Joseph Rubinfeld at (925) 560-0100, or
Junling Ma at (650) 493-9300 at Wilson Sonsini Goodrich & Rosati, PC, our
outside legal counsel.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

SUPERGEN, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Joseph Rubinfeld

 

 

 

Title:

President/Chief Executive Officer

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

 

this        day of June, 2003

 

MELLON INVESTOR SERVICES LLC

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Enclosures

 

cc:

Smithfield Fiduciary LLC

 

 

Omicron Master Trust

 

 

Mainfield Enterprises Inc.

 

 

Cranshire Capital L.P.

 

 

OTAPE LLC

 

 

 

 

 

 

 

 

Eleazer N. Klein, Esq.

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SUPERGEN, INC.

CONVERSION NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO CONVERT THIS NOTE INTO COMMON STOCK

 

Reference is made to the Senior Exchangeable Convertible Note (the “Note”)
issued to the undersigned by SuperGen, Inc. (the “Company”).  In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of common stock, par value $.001 per share, of the Company (the “Company
Common Stock”) as of the date specified below.

 

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

 

 

 

Conversion Price:

 

 

 

Number of shares of Company Common Stock to be issued:

 

 

Please issue the Company Common Stock into which the Note is being converted in
the following name and to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

Authorization:

 

 

By:

 

 

Title:

Dated:

 

 

 

Account Number:

 

(if electronic book entry transfer)

 

 

 

Transaction Code Number:

 

(if electronic book entry transfer)

 

4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs Mellon
Investor Services LLC to issue the above indicated number of shares of Company
Common Stock in accordance with the Transfer Agent Instructions dated June    ,
2003 from the Company and acknowledged and agreed to by Mellon Investor Services
LLC.

 

 

SUPERGEN, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT II

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Mellon Investor Services LLC
235 Montgomery Street
23rd Floor
San Francisco, California  94104
Attention:  Sharon Magidson

 

Re:          SuperGen, Inc.

 

Ladies and Gentlemen:

 

We are counsel to SuperGen, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Securities Purchase
Agreement (the “Purchase Agreement”) entered into by and among the Company and
the buyers named therein (collectively, the “Holders”) pursuant to which on June
   , 2003 the Company issued to the Holders senior exchangeable convertible
notes (the “Notes”) convertible into shares of the Company’s common stock, par
value $.001 per share (the “Company Common Stock”).  Pursuant to the Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Company Common Stock issuable upon conversion of the Notes and the
Interest Shares issued or issuable under the Notes under the Securities Act of
1933, as amended (the “1933 Act”).  In connection with the Company’s obligations
under the Registration Rights Agreement, on                     , 2003, the
Company filed a Registration Statement on Form S-3 (File No.
333-                         ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS], and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that as of [time] on [date]
any stop order suspending its effectiveness has been issued or that any
proceedings for that purpose are pending before, or threatened by, the SEC, and
the Registrable Securities are available for resale under the 1933 Act pursuant
to the Registration Statement.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

 

6

--------------------------------------------------------------------------------


 

CC:

SMITHFIELD FIDUCIARY LLC

 

OMICRON MASTER TRUST

 

MAINFIELD ENTERPRISES INC.

 

CRANSHIRE CAPITAL L.P.

 

OTATO L.P.

 

 

 

7

--------------------------------------------------------------------------------